Name: Council Decision (CFSP) 2016/1783 of 4 August 2016 on the signing and the conclusion on behalf of the Union of the Agreement in the form of an Exchange of Letters between the European Union and the Islamic Republic of Afghanistan on the extension of the agreement on the status of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: cooperation policy;  international security;  European construction;  international affairs
 Date Published: 2016-10-08

 8.10.2016 EN Official Journal of the European Union L 273/1 COUNCIL DECISION (CFSP) 2016/1783 of 4 August 2016 on the signing and the conclusion on behalf of the Union of the Agreement in the form of an Exchange of Letters between the European Union and the Islamic Republic of Afghanistan on the extension of the agreement on the status of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 May 2007, by Joint Action 2007/369/CFSP (1), the Council established the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN). The mandate of EUPOL AFGHANISTAN, as amended by Council Decision 2014/922/CFSP (2), expires on 31 December 2016. (2) On 14 October 2010, the Union and the Islamic Republic of Afghanistan signed an Agreement (3) on the Status of EUPOL AFGHANISTAN (SOMA). That Agreement expires on 14 October 2016. (3) Following the adoption of a Decision by the Council on 26 October 2015 authorising the opening of negotiations, the High Representative of the Union for Foreign Affairs and Security Policy, in accordance with Article 37 of the Treaty on European Union (TEU), negotiated an Agreement in the form of an Exchange of Letters between the Union and the Islamic Republic of Afghanistan with a view to extending SOMA in order to finalise the mandate of EUPOL AFGHANISTAN and to wind up EUPOL AFGHANISTAN. (4) The Agreement in the form of an Exchange of Letters should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and the Islamic Republic of Afghanistan on the extension of the Agreement between the European Union and the Islamic Republic of Afghanistan on the status of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) is hereby approved on behalf of the Union. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 August 2016. For the Council The President M. LAJÃ Ã K (1) Council Joint Action 2007/369/CFSP of 30 May 2007 on establishment of the European Union Police Mission in Afghanistan (EUPOL AFGANISTAN) (OJ L 139, 31.5.2007, p. 33). (2) Council Decision 2014/922/CFSP of 17 December 2014 amending and extending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (OJ L 363, 18.12.2014, p. 152). (3) Agreement between the European Union and the Islamic Republic of Afghanistan on the Status of the European Union Police Mission in Afghanistan, EUPOL AFGHANISTAN (OJ L 294, 12.11.2010, p. 2).